 


 HR 1318 ENR: Alaska Tourism Restoration Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Seventeenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty-one 
H. R. 1318 
 
AN ACT 
To restrict the imposition by the Secretary of Homeland Security of fines, penalties, duties, or tariffs applicable only to coastwise voyages, or prohibit otherwise qualified non-United States citizens from serving as crew, on specified vessels transporting passengers between the State of Washington and the State of Alaska, to address a Canadian cruise ship ban and the extraordinary impacts of the COVID–19 pandemic on Alaskan communities, and for other purposes. 
 
 
1.Short title This Act may be cited as the Alaska Tourism Restoration Act.  2.Voyage deemed to be foreign (a)Definition of covered cruise ship (1)In generalIn this section, the term covered cruise ship means a vessel included on the list under paragraph (2) that— 
(A)has been issued, operates in accordance with, and retains a COVID–19 Conditional Sailing Certificate of the Centers for Disease Control and Prevention; and (B)operates in accordance with any restrictions or guidance of the Centers for Disease Control and Prevention associated with such Certificate, including any such restrictions or guidance issued after the date of enactment of this Act. 
(2)ListThe vessels listed under this paragraph are the following: (A)Carnival Freedom (IMO number 9333149). 
(B)Carnival Miracle (IMO number 9237357). (C)Crystal Serenity (IMO number 9243667). 
(D)Discovery Princess (IMO number 9837468). (E)Emerald Princess (IMO number 9333151). 
(F)Eurodam (IMO number 9378448). (G)Golden Horizon (IMO number 9793545). 
(H)Grand Princess (IMO number 9104005). (I)Hanseatic Inspiration (IMO number 9817145). 
(J)Koningsdam (IMO number 9692557). (K)NG Quest (IMO number 9798985). 
(L)NG Sea Bird (IMO number 8966444). (M)NG Sea Lion (IMO number 8966456). 
(N)NG Venture (IMO number 9799044). (O)Nieuw Amsterdam (IMO number 9378450). 
(P)Noordam (IMO number 9230115). (Q)Zuiderdam (IMO number 9221279). 
(R)Majestic Princess (IMO number 9614141). (S)Ovation of the Seas (IMO number 9697753). 
(T)Radiance of the Seas (IMO number 9195195). (U)Serenade of the Seas (IMO number 9228344). 
(V)Eclipse (IMO number 9404314). (W)Millennium (IMO number 9189419). 
(X)Solstice (IMO number 9362530). (Y)Norwegian Bliss (IMO number 9751509). 
(Z)Norwegian Encore (IMO number 9751511). (AA)Norwegian Jewel (IMO number 9304045). 
(BB)Norwegian Spirit (IMO number 9141065). (CC)Norwegian Sun (IMO number 9218131). 
(DD)Ocean Victory (IMO number 9868869). (EE)Pacific Princess (IMO number 9187887). 
(FF)Pacific World (IMO number 9000259). (GG)Quantum of the Seas (IMO number 9549463). 
(HH)Queen Elizabeth (IMO number 9477438). (II)Disney Wonder (IMO number 9126819). 
(JJ)Regatta (IMO number 9156474). (KK)Roald Amundsen (IMO number 9813072). 
(LL)Ruby Princess (IMO number 9378462). (MM)Sapphire Princess (IMO number 9228186). 
(NN)Scenic Eclipse (IMO number 9797371). (OO)Seabourn Odyssey (IMO number 9417086). 
(PP)Seabourn Venture 2 (IMO 9862023). (QQ)Seven Seas Mariner (IMO number 9210139). 
(RR)Silver Shadow (IMO number 9192167). (SS)Silver Wind (IMO number 8903935). 
(TT)Star Breeze (IMO number 8807997). (UU)Sylvia Earle (IMO number 9872327). 
(VV)Westerdam (IMO number 9226891). (WW)L’Austral (IMO number 9502518). 
(XX)Silver Muse (IMO number 9784350). (YY)Viking Orion (IMO number 9796250). 
(b)CriteriaA roundtrip voyage of a covered cruise ship transporting passengers between a port or place in the State of Alaska and a port or place in the State of Washington shall be deemed to have made a stop in a port or place of Canada, and deemed a foreign voyage, for purposes of the law of the United States, if— (1)during the voyage, the covered cruise ship sends an email containing the information described in subsection (c) to— 
(A)the Canada Border Services Agency; (B)the Commissioner of Customs and Border Protection; and 
(C)each alien crewman on such voyage who is in possession of a valid, unexpired nonimmigrant visa issued pursuant to subparagraph (C) or (D) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)); and (2)the voyage begins not later than February 28, 2022. 
(c)EmailAn email described in subsection (b)(1) shall contain the names of each alien crewman described in subparagraph (C) of such subsection. (d)Employment of alien crewmenOn the date on which a covered cruise ship sends an email to the Canada Border Services Agency in accordance with subsection (b)(1), each alien crewman described in subparagraph (C) of such subsection shall be deemed to have departed the United States, entered Canada, and been readmitted to the United States for purposes of complying with, during the applicable voyage described in subsection (b), the 29-day authorized stay pursuant to their nonimmigrant visas issued pursuant to subparagraph (C) or (D) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)).  
(e)ExceptionNotwithstanding subsection (b), a voyage described in such subsection shall not be deemed a foreign voyage for purposes of section 446 of the Tariff Act of 1930 (19 U.S.C. 1446) or any other provision of law relating to levying duties or taxes on goods, including consumables, purchased for use onboard the covered cruise ship.  (f)ApplicabilityThis section shall not apply to a roundtrip voyage during any period for which the Director of the Centers for Disease Control and Prevention has issued an order under section 361 or 365 of the Public Health Service Act (42 U.S.C. 264 and 268) that requires covered cruise ships to suspend vessel operations. 
(g)DurationThe authority provided under this section shall terminate on the earlier of— (1)the date on which covered cruise ships are no longer prohibited by the Government of Canada, any political subdivision of Canada, or any port or province of Canada, from entering, berthing, or docking in Canadian waters of the Pacific Coast due to the COVID–19 pandemic; or  
(2)March 31, 2022. 3.Medical and safety standards (a)In generalChapter 35 of title 46, United States Code, is amended by adding at the end the following:  
 
3510.Additional medical and safety standards 
(a)Automated external defibrillatorsNot later than 1 year after the date of enactment of this section, the Secretary, in consultation with the Secretary of Health and Human Services and other appropriate Federal agencies, shall promulgate regulations to— (1)require that the owner of a vessel to which section 3507 applies install, and maintain in working order, automated external defibrillators on such vessel;  
(2)require that such defibrillators be placed throughout such vessel in clearly designated locations; (3)require that such defibrillators are available for passenger and crew access in the event of an emergency; and 
(4)require that automated external defibrillators, or adjacent equipment, allow passengers and crew to easily contact medical staff of the vessel. (b)Definition of ownerIn this section, the term owner has the meaning given such term in section 3507.. 
(b)Clerical amendmentThe analysis for chapter 35 of title 46, United States Code, is amended by adding at the end the following:   Sec. 3510. Additional medical and safety standards..  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 